RAPP, C.J.,
dissenting:
T1 I dissent. I note that the Majority opinion disagrees with In re Guardianship of H.D.B., 2001 OK CIV APP 147, 38 P.3d 252. However, the present appeal is not a matter of guardianship termination. Next, and of paramount import, it fails to recognize that the key factor in cases dealing with children is-what is in the child's best interest. As pointed out in In re Guardianship of H.D.B.:
The best interests of the child test in Anglo-American legal systems considers a number of factors: (1) the desires of the child; (2) the emotional and physical need of the child now and in the future; (8) the emotional and physical danger to the child now and in the future; (4) the parental abilities of the individuals seeking custody; (5) the programs available to assist these individuals to promote the best interest of the child; (6) the plans for the child by these individuals or by the ageney seeking custody; (7) the stability of the home or proposed placement; (8) the acts or omissions of the parent which may indicate that the existing parent-child relationship is not a proper one; and (9) any excuse for the acts or omissions of the parent. Yavapai-Apache Tribe v. Mejia, 906 S.W.2d 152, 168 (Tex.Ct.App.1995). Moreover, in this vein, the Oklahoma Supreme Court, construing 58 0.S.1971, § 876, now codified as 30 0.S.1991, 4-804, [sic] cited above, has ruled that parental fitness and a child's best interests are elements to be established before a minor's guardianship is terminated as no longer being necessary. In re Guardianship of Hatfield, 1972 OK 10, ¶ 8, 493 P.2d 819, 821.
In re Guardianship of H.D.B., 2001 OK CIV APP 147 at ¶ 15, 38 P.3d at 256.
T2 This does not appear to have been done here. Accordingly, I would reverse and remand.